DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/13/2021.
Claim 1 is amended.
Claims 11-12 are cancelled. 
Claims 1-10, 13-18 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn-Moore (US 2013/0113140 A1).
	Re. claim 1-2, 4-5, 7-8 and 18, Gun-Moore teaches a method comprising: 
depositing within a predetermined region of a target tissue with a plurality of dopant particles (paragraph 0034 describes LIOB of a nanoparticle in a fluid to form plasma; paragraph 0046 describes known method of laser induced breakdown of nanoparticles in cells or tissues; paragraph 0052). It 
focusing a laser beam to a focal region that overlaps with at least a portion of the predetermined region, wherein the focal region includes at least a first dopant particle of the plurality of dopant particles (paragraph 0034 – nanoparticle [dopant] is in a fluid positioned close to a hard substrate and is exposed to laser light, causing optical breakdown to form plasma); 
adjusting a first parameter of the laser beam comprising at least a maximum intensity to generate plasma within a plasma volume comprising the first dopant particle, wherein the maximum intensity is between a threshold value of the target tissue without the dopant particles and a threshold value of the target tissue with the dopant particles (paragraph 0036 – describes the known technique of introducing dopants/nanoparticles to reduce energy required to induce laser-induced breakdown: “By introducing nanoparticles, the energy required for laser-induced breakdown can be reduced compared with prior art arrangements that rely on the breakdown the medium in which the cells are present”; threshold to induce laser-induced breakdown with the nanoparticle dopant is lower than the threshold without the dopant). 
It would have been obvious to one of ordinary skill in the art to adjust/set the laser intensities below the laser-induced breakdown threshold by introducing the nanoparticle dopant, as taught in paragraph 0036, since doing so would predictably result in achieving controlled/reduced cavitation volumes/sizes at target sites (paragraph 0036); and 
scanning the focal region of the laser beam along a first path in the predetermined region; wherein scanning the focal region along the first path is configured to one or more of destroy, obliterate, cavitate, ablate, denature, and devitalize the target issue along the first path (paragraph 0036 – “By using nanoparticles with relatively low breakdown thresholds (for example less than 1 J/mm.sup.2), the transfer of photon energy required to cause breakdown is reduced and consequently the cavitation volume/size is reduced. The nanoparticle size can also affect the cavitation volume/size, 

Re. claims 3 and 6, Gun-Moore further teaches the method wherein the plasma is generated in the plasma volume via laser induced thermal breakdown (LITB)/(LIOB) due to absorption of a portion of the laser beam by the first dopant particle (known method in the art to induce light-induced breakdown by dopant light absorption in paragraph 0004 - “Cavitation bubbles can be produced by the optical breakdown or ablation of an absorptive medium” and paragraph 0036 – “The required energy (i.e. the threshold energy) for laser-induced breakdown or cavitation is dependent on the absorption cross-section of the material of the nanoparticle”).

Re. claim 9, Gun-Moore further teaches the method wherein adjusting the first parameter of the laser beam comprises adjusting one or more of a power, a pulse energy, and a wavelength of the laser beam (paragraph 0037 describes optimizing power/energies of the laser light to create laser-induced breakdown by various experimentation).

Re. claim 10, Gun-Moore further teaches the method wherein the plurality of dopant particle includes one or more of sodium chloride, silicon, silver nanoparticles, metal nanocomposites, dendritic molecules (paragraph 0018 – “The particle may be made of any suitable material, for example a material selected from: silica; polystyrene; latex; gold; silver; carbon”).

Re. claim 13, Gun-Moore further teaches the method wherein the generated plasma includes a first plasma generated from the first dopant particle, and a second plasma generated from the target tissue (paragraph 0036 describes “By introducing nanoparticles, the energy required for laser-induced breakdown can be reduced compared with prior art arrangements that rely on the breakdown the medium in which the cells are present”; threshold to induce laser induced breakdown is lower than threshold without the dopant [nanoparticle]). It would have been obvious to one of ordinary skill in the art to generate plasmas with the dopant and without the dopant in order to compare the efficacy of the dopant in treatment with respect to without the dopant.

Re. claim 14, Gun-Moore further teaches the method wherein the plurality of dopant particle are deposited in the predetermined region by at least injecting the plurality of dopant particles in the target tissue (paragraph 0034 – nanoparticle is in a fluid positioned close to a hard substrate; paragraph 0034 describes LIOB of a nanoparticle in a fluid to form plasma; paragraph 0046 describes known method of laser induced breakdown of nanoparticles in cells or tissues; paragraph 0052).

Re. claim 15, Gun-Moore further teaches the method wherein the laser beam is focused by a lens having a numerical aperture of at least 0.3 (paragraph 0037 – describes various experiments done to test effectiveness of cell poration, where figure 3 describes a laser with power of 100mW focused by a microscope objective 1.25 NA).

Re. claim 16, Sumian further teaches the method wherein the laser beam has a wavelength selected based upon at least one of scattering and absorption in the target tissue (paragraph 0036 – “The required energy (i.e. the threshold energy) for laser-induced breakdown or cavitation is dependent on the absorption cross-section of the material of the nanoparticle”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn-Moore (US 2013/0113140 A1) as applied to claims 1-10, 13-16 and 18 above, and further in view of Sumian (US 6,287,549 B1) [cited previously]. 
 Re. claim 17, Gun-Moore teaches all of the elements of the claimed invention as stated above, but does not explicitly teach the laser light wavelengths, but Sumian teaches the method wherein the wavelength is between 0.5 and 2.0 micron (column 4, lines 35-36, lasers can be of 1064 nm [1.064 microns] or 532 [0.532 microns]). It would have been obvious to one of ordinary skill in the art to try modifying different experimental parameters to the claimed laser light wavelengths since doing so would predictably result in achieving a desired stimulation result.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference as taught by Gun-Moore teaches the known method of inducing laser-induced breakdown to form plasmas using nanoparticle dopants, as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koenig (US Patent 8,496,579 B2) teaches a laser endoscopy device for performing microscopic cuts in biological tissue with an adjustable pulse to generate plasma.
Rubinchik (US 9,211,214 B2) teaches a photodynamic therapy (PDT) device used or the treatment of diseases using a photoactive agent (dopant) to generate multiple lasers in tissue treatment. 
Welches (US 2015/0080863 A1) discloses a system/method for treating tissue with laser/optical therapy using metal ion dopant. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792